FILED
                             NOT FOR PUBLICATION                             JUN 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIAMAK OBED ABEDKHORASANI,                       No. 08-73457

               Petitioner,                       Agency No. A097-856-062

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Siamak Obed Abedkhorasani, a native and citizen of Iran, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and denying his motion to remand. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings. Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). We grant the petition for review and we

remand.

      Substantial evidence does not support the agency’s adverse credibility

determination, because the agency either wrongly concluded statements were

inconsistent, see Tekle v. Mukasey, 533 F.3d 1044, 1054-55 (9th Cir. 2008)

(adverse credibility finding not supported where testimony was internally

consistent); Morgan v. Mukasey, 529 F.3d 1202, 1209 (9th Cir. 2008) (no

inconsistency between application and testimony), or relied upon perceived

inconsistencies without providing Abedkhorasani an opportunity to explain, see

Soto-Olarte v. Holder, 555 F.3d 1089, 1091-92 (9th Cir. 2009) (petitioner must be

given an opportunity to explain perceived inconsistencies).

      Accordingly, we grant the petition with respect to Abedkhorasani’s asylum,

withholding of removal, and CAT claims, and remand to the BIA, on an open

record, for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-Olarte, 555 F.3d at 1095-

96.




                                          2                                    08-73457
      In light of our above conclusions, we need not reach Abedkhorasani’s

challenge to the denial of his motion to remand.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   08-73457